Order entered January 24, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00707-CR

                                JOHN DAVID SHOCKLEY, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-51734-T

                                           ORDER
        The Court REINSTATES the appeal.

        On December 18, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 18, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

December 18, 2012 order requiring findings.

        We GRANT the January 18, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                       /s/   DAVID W. EVANS
                                                             JUSTICE